



Exhibit 10.53


Certain information has been excluded from this exhibit because it both (i) is
not material and (ii) would be competitively harmful if publicly disclosed.




INTELSAT S.A.
2013 EQUITY INCENTIVE PLAN


PERFORMANCE-BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT, including the
Exhibit hereto (the “Agreement”), is entered into as of [***], by and between
Intelsat S.A., a société anonyme organized under the laws of Luxembourg (the
“Company”), and [***] (the “Participant”).
WHEREAS, the Company has adopted the Intelsat S.A. 2013 Equity Incentive Plan
(as amended, the “Plan”), pursuant to which performance-based Restricted Stock
Units (“PSUs”) may be granted; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the PSUs provided for herein to the Participant
subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:


1.
Grant of Restricted Stock Units.



(a)Grant. The Company hereby grants to the Participant a total of [***] PSUs, on
the terms and conditions set forth in this Agreement and as otherwise provided
in the Plan. The PSUs shall be credited to a separate book-entry account
maintained for the Participant on the books of the Company.


(b)Incorporation by Reference. The provisions of the Plan are incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan. Any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his or her
legal representative in respect of any questions arising under the Plan or this
Agreement. The Participant acknowledges that he or she has received a copy of
the Plan and has had an opportunity to review the Plan and agrees to be bound by
all the terms and provisions of the Plan.


2.
Vesting; Settlement. Except as may otherwise be provided herein, the PSUs shall
vest subject to (A) the attainment of the Performance Goal set forth on Exhibit
A for the period beginning on [***] (except as otherwise indicated on Exhibit A)
and ending on [***] (the “Performance Period”), and (B) the Participant’s
continued employment with the Company or an Affiliate through [***] (the
“Vesting Date”). As soon as administratively practicable after the end of the
Performance Period, the Committee shall determine the level attained for the
Performance Goal, and on the Vesting Date (provided that the Participant remains
continuously employed through such date), the Participant shall be entitled to
receive that number of PSUs (if any) equal to (x) the applicable percentage of
PSUs vested in accordance with Exhibit A (the “Performance Leverage Factor”)
multiplied by (y) the Target PSUs (as defined in Exhibit A). Each PSU shall be
settled within 30 days following the Vesting Date in shares of Common Stock.








--------------------------------------------------------------------------------





3.
Dividend Equivalents. In the event of any issuance of a cash dividend on the
shares of Common Stock (a “Dividend”), the Participant shall be credited, as of
the payment date for such Dividend, with an additional number of PSUs (each, an
“Additional PSU”) equal to the quotient obtained by dividing (a) the product of
(i) the number of PSUs granted pursuant to this Agreement and outstanding as of
the record date for such Dividend multiplied by (ii) the amount of the Dividend
per share, divided by (b) the Fair Market Value per share on the payment date
for such Dividend, such quotient to be rounded to the nearest hundredth. Once
credited, each Additional PSU shall be treated as a PSU granted hereunder and
shall be subject to all terms and conditions set forth in this Agreement and the
Plan.



4.
Termination of Employment.



(a)If, on or prior to the Vesting Date, the Participant’s employment with the
Company and its Affiliates is terminated (A) by the Company or its Affiliate
without Cause, (B) by the Participant for Good Reason (as defined in the
Participant’s employment agreement with the Company or the Affiliate as in
effect on the date of such termination), (C) due to the Participant’s death or
(D) by the Company or its Affiliate due to Disability, the Participant shall be
eligible to receive a number of PSUs based on actual performance through the end
of the Performance Period, if any, equal to: (i) the Target PSUs, multiplied by
(ii)(x) the number of days elapsed during the Performance Period through and
including the effective date of such termination divided by (y) the number of
days in the Performance Period, multiplied by (iii) the applicable Performance
Leverage Factor based on actual achievement as determined by the Committee as
soon as administratively practicable after the end of the Performance Period;
provided that, if the quotient of (x) and (y) in clause (ii) above is less than
sixty-seven percent (67%), all unvested PSUs shall be cancelled immediately and
the Participant shall not be entitled to receive any payments with respect
thereto under this clause (a) or otherwise, regardless of the applicable
Performance Leverage Factor. Each PSU shall be settled within 30 days following
the Vesting Date in shares of Common Stock.


(b)If the Participant’s employment with the Company and its Affiliates
terminates during the Performance Period for any reason other than as set forth
in Section 4(a) or Section 6 hereof, all unvested PSUs shall be cancelled
immediately, and the Participant shall not be entitled to receive any payments
with respect thereto.


5.
Rights as a Stockholder. The Participant shall not be deemed for any purpose to
be the owner of any shares of Common Stock underlying the PSUs unless, until and
to the extent that (i) the Company shall have issued and delivered to the
Participant the shares of Common Stock underlying the PSUs and (ii) the
Participant’s name shall have been entered as a stockholder of record with
respect to such shares of Common Stock on the books of the Company. The Company
shall cause the actions described in clauses (i) and (ii) of the preceding
sentence to occur promptly following settlement as contemplated by this
Agreement, subject to compliance with applicable laws.



6.
Change in Control. If a Change in Control occurs and the Participant’s
employment with the Company and its Affiliates is thereafter terminated prior to
the Vesting Date (A) by the Company or its Affiliate without Cause, (B) by the
Participant for Good Reason (as defined in the Participant’s employment
agreement with the Company or the Affiliate as in effect on the date of such
termination), (C) due to the Participant’s death or (D) by the Company or its
Affiliate due to Disability, the Participant shall receive a number of PSUs
equal to the Target PSUs. Each PSU shall be settled within 30 days following the
effective date of such termination in shares of Common Stock.



7.
Compliance with Legal Requirements.



(a)Generally. The granting and settlement of the PSUs, and any other obligations
of the Company under this Agreement, shall be subject to all applicable U.S.
federal, state and local laws, rules and regulations, all applicable non-U.S.
laws, rules and regulations and to such approvals by any regulatory or
governmental agency as may be required. The Participant agrees to take all steps
the Committee or the Company determines are reasonably necessary to comply with
all applicable provisions of U.S. federal and state securities law and non-U.S.
securities law in exercising his or her rights under this Agreement.


(b)Tax Withholding. Vesting and settlement of the PSUs shall be subject to the
Participant satisfying any applicable U.S. federal, state and local tax
withholding obligations and non-U.S. tax withholding obligations. The Company
shall have the right and is hereby authorized to withhold from any amounts
payable to the Participant in connection with the PSUs or otherwise the amount
of any required withholding taxes in respect of the PSUs, its settlement or any
payment or transfer of the PSUs or under the Plan and to take any such other
action as the Committee or the Company deem necessary to satisfy all obligations
for the payment of such withholding taxes. The Participant may elect to satisfy,
and the Company may require the Participant to satisfy, in whole or in part, the
tax obligations by withholding shares of Common Stock that would otherwise be
deliverable to the Participant upon





--------------------------------------------------------------------------------





settlement of the PSUs with a Fair Market Value equal to such withholding
liability or, if permitted by the Company, such higher amount determined using
rates not exceeding the maximum statutory rate in the applicable
jurisdiction(s).


8.
Clawback. Notwithstanding anything to the contrary contained herein, the
Committee may cancel the PSU award if the Participant, without the consent of
the Company, has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate while employed by or
providing services to the Company or any Affiliate, including fraud or conduct
contributing to any financial restatements or irregularities, or violates a
non-competition, non-solicitation, non-disparagement or non-disclosure covenant
or agreement with the Company or any Affiliate, as determined by the Committee.
In such event, the Participant will forfeit any compensation, gain or other
value realized thereafter on the vesting or settlement of the PSUs, the sale or
other transfer of the PSUs, or the sale of shares of Common Stock acquired in
respect of the PSUs, and must promptly repay such amounts to the Company. If the
Participant receives any amount in excess of what the Participant should have
received under the terms of the PSUs for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee, then the
Participant shall be required to promptly repay any such excess amount to the
Company. To the extent required by applicable law and/or the rules and
regulations of the NYSE or other securities exchange or inter-dealer quotation
system on which the Common Stock is listed or quoted, or if so required pursuant
to a written policy adopted by the Company, the PSUs shall be subject (including
on a retroactive basis) to clawback, forfeiture or similar requirements (and
such requirements shall be deemed incorporated by reference into this
Agreement).



9.
Miscellaneous.



(a)Transferability. The PSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered (a “Transfer”) by the Participant
other than by will or by the applicable laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
Section 15(b) of the Plan. Any attempted Transfer of the PSUs contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the PSUs, shall be null and void and without effect.


(b)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.


(c)Section 409A. The PSUs are intended to be exempt from, or compliant with,
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause the Participant to incur any
tax, interest or penalties under Section 409A of the Code, the Committee may, in
its sole discretion and without the Participant’s consent, modify such provision
to (i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and (ii) maintain, to the maximum extent practicable, the original intent
and economic benefit to the Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A of the Code. This Section 9(c) does not create an obligation on the
part of the Company to modify the Plan or this Agreement and does not guarantee
that the PSUs will not be subject to interest and penalties under Section 409A.


(d)General Assets. All amounts credited in respect of the PSUs to the book-entry
account under this Agreement shall continue for all purposes to be part of the
general assets of the Company. The Participant’s interest in such account shall
make the Participant only a general, unsecured creditor of the Company.


(e)Notices. Any notices provided for in this Agreement or the Plan shall be in
writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax, pdf/email or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, to the attention of the Corporate
Secretary at the Company’s principal executive office.


(f)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.





--------------------------------------------------------------------------------







(g)No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.


(h)Fractional Shares. In lieu of issuing a fraction of a share of Common Stock
resulting from adjustment of the PSUs pursuant to Section 12 of the Plan or
otherwise, the Company shall be entitled to pay to the Participant an amount in
cash equal to the Fair Market Value of such fractional share.


(i)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.


(j)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.


(k)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersedes all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 12 or 14 of the Plan.


(l)Governing Law and Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, U.S.A., without regard to
principles of conflicts of laws thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware, U.S.A.
(i)Dispute Resolution; Consent to Jurisdiction. All disputes between or among
any Persons arising out of or in any way connected with the Plan, this Agreement
or the PSUs shall be solely and finally settled by the Committee, acting in good
faith, the determination of which shall be final. Any matters not covered by the
preceding sentence shall be solely and finally settled in accordance with the
Plan, and the Participant and the Company consent to the personal jurisdiction
of the United States Federal and state courts sitting in Wilmington, Delaware as
the exclusive jurisdiction with respect to matters arising out of or related to
the enforcement of the Committee’s determinations and resolution of matters, if
any, related to the Plan or this Agreement not required to be resolved by the
Committee. Each such Person hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the last known address of such Person, such service to
become effective ten (10) days after such mailing.
(ii)Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated (whether based on contract, tort or
any other theory). Each party hereto (A) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (B) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.
(m)Headings; Gender. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement. Masculine
pronouns and other words of masculine gender shall refer to both men and women
as appropriate.


(n)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.


(o)Electronic Signature and Delivery. This Agreement may be accepted by return
signature or by electronic confirmation. By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three business days’ notice to the Company, in which case
subsequent prospectuses, annual reports and other information will be delivered
in hard copy to the Participant).





--------------------------------------------------------------------------------







(p)Electronic Participation in Plan. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.




IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Participant as of the day first written above.


INTELSAT S.A.
By: /s/ Michelle Bryan
Name: Michelle Bryan
Title: Executive Vice President, General Counsel and Chief Administrative
Officer


Accepted on [***]


[***]















